IN THE SUPREME COURT OF THE STATE OF NEVADA


                        ATENIA GLICEIDA DEL CARMEN                              No. 82482
                        RUIZ,
                                          Appellant,
                                     vs.
                        ANDREW ZUREK,                                             FILED
                                          Res • ondent.
                                                                                   AUG 2 7 2021
                                                                                  ELIZABETH A BROWN
                                                                                CLERK9Fp4PREME COURT
                                                                               BY       • ‘/
                                                                                     DEPUTY 1C-LER7-1/




                                             ORDER DISMISSING APPEAL




                                    This is a pro se appeal frorn an order denying a motion for
                        attorney fees. Eighth Judicial District Court, Family Court Division, Clark
                        County; Denise L. Gentile, Judge.
                                    This appeal was docketed in this court on February 17, 2021.
                        On March 2, 2021., this court issued a notice informing appellant of the
                        deadlines for filing documents. Appellant failed to file the docketing
                        statement or an opening brief. On July 16, 2021, this court entered an order
                        directing appellant to file, within 14 days, the docketing statement
                        pursuant to NRAP 14 and either an opening brief that complies with NRAP
                        28 and NRAP 32, or the informal brief form for pro se parties provided by
                        the clerk of this court. Pursuant to that order the documents were due to be
                        filed by July 30, 2021. This court cautioned appellant that failure to timely
                        file the documents could result in the dismissal of the appeal. NRAP 14(c);
                        NRAP 31(d). To date appellant has failed to file the documents or otherwise
SuPREUE Cown
        OF
     NEVADA


401 I947A    4242/440
                                                                                             .1 1 -0110849
                  communicate with this court. Accordingly, as it appears that appellant has
                  abandoned this appeal, this court
                              ORDERS this appeal DISMISSED.

                                                                    •
                                                                                   J.
                                                      Cadish




                                                      Pickering
                                                                  Ade.             J.




                                                                                   J.
                                                      Herndon




                  cc:   Hon. Denise L. Gentile, District Judge, Family Court Division
                        Atenia Gliceida Del Carmen Ruiz
                        Jacobson Law Office, Ltd.
                        Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA


101 I947A csapp                                        2